Citation Nr: 0917957	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-24 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than May 26, 2006 
for the award of an increased evaluation to 60-percent for 
right knee replacement. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1942 to December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut.  In pertinent part of that decision, 
the RO granted an increased rating for right knee replacement 
from 30 to 60 percent, effective from May 26, 2006.  The 
Veteran appealed the effective date of that rating increase.  

In August 2007, the Veteran filed a substantive appeal (VA 
Form 9) in which he requested a hearing with the Travel Board 
section at the RO.  The Veteran subsequently withdrew the 
August 2007 VA Form 9, and submitted a corrected VA Form 9 in 
October 2007.  The Veteran did not indicate that he still 
sought a hearing before the Travel Board.  The Veteran was 
afforded a formal RO hearing in October 2007, and a copy of 
the hearing transcript is associated with the claims file. 

Finally, the Board notes that in a January 2008 statement, it 
appears that the Veteran may be raising additional claims 
including possible claims for the following: an increased 
rating in excess of 60 percent for right knee replacement; an 
earlier effective date than September 27, 2005 for 100 
percent combined compensation; and entitlement to special car 
adaption.  The Veteran's intent in this letter is not clear 
and the matters are REFERRED to the RO for the appropriate 
action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's claim for entitlement to an increased 
disability rating for right knee replacement which was 
received on May 26, 2006 and continuously prosecuted 
thereafter.  A rating decision in March 2007 granted a 60 
percent disability rating effective from May 26, 2006.

2.  The medical evidence from the period one year prior to 
May 26, 2006 does not show that the veteran's right knee 
disability was so severe as to warrant an increase to 60 
percent.  



CONCLUSION OF LAW

The criteria for an effective date prior to May 26, 2006, for 
a grant of a 60 percent disability rating for right knee 
replacement, have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION



1.  VA's Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

When the VA receives a complete or substantially complete 
application for benefits, the VCAA requires the VA to notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will inform 
the veteran, which information and evidence VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b). VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  VA must also provide the 
Veteran with notice that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for a increased rating, the Court 
of Veteran's Appeals (Court) has determined that, at a 
minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matter decided below may be 
addressed at this time, without further remand, because the 
Veteran has not demonstrated any prejudicial error due to 
inadequate VCAA notice, nor does the Board finds this error 
was prejudicial to the Veteran.  See Shinseki v. Sanders, 556 
U.S. ___, No. 07-1209 (2009).  Further, the issues that the 
Veteran has raised on appeal apply to the effective date 
assigned to the grants of increased compensation, and he has 
not appealed the amount of the increase awarded for his 
disabilities. 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete the claims through a 
letter dated in August 2006.  The August 2005 letter provided 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 The August 2005 letter also informed the Veteran of the 
specific criteria for establishing effective dates.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claim was subsequently readjudicated in a 
December 2006 and a March 2007 supplemental statement of the 
case.  While the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, the VA has associated with the 
claims folder the Veteran's private and VA treatment records.  
The Veteran was afforded formal VA examinations in February 
2005 and in October 2006.  The Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  The Board finds 
that no additional assistance is required to fulfill the VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002).  



2.  Earlier Effective Date

VA law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to ascertain: (1) when a claim for 
an increased rating was received and, if possible, (2) when 
the increase in disability actually occurred. 38 C.F.R. §§ 
3.155, 3.400(o)(2).

VA regulations provide that the terms "claim" and 
"application" mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.   38 C.F.R. 
§ 3.1(p) (2008).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.   38 C.F.R. § 3.155(a) (2008).  Such informal 
claim must identify the benefit sought.  Id.  Upon receipt of 
an informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a specific 
claim has already been filed, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

A report of examination or hospitalization by VA or uniform 
services may be accepted as an informal claim for benefits, 
if a formal claim for compensation has been allowed and the 
report relates to a disability that may establish 
entitlement.  38 C.F.R. § 3.157(a).  The date of outpatient 
or hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.   38 C.F.R. § 3.157(b)(1).

In the instant matter, the Veteran claims entitlement to an 
effective date earlier than May 26, 2006 for the assignment 
of a 60 percent disability rating for right knee replacement.  

A review of the records shows that on May 26, 2006, VA 
received from the Veteran, a statement claiming additional 
benefits including an increased rating for disability due to 
his right knee disorder.  At the time, the right knee 
disability was rated 30 percent disabling.

The veteran underwent a VA examination of the knees in August 
2006.

By way of a March 2007 rating decision, the RO determined 
that the August 2006 examination report showed findings 
warranting an increased rating from 30 to 60 percent, for the 
right knee disability, effective from the date of receipt of 
the claim, May 26, 2006.  

Prior to May 26, 2006, there are no previous communications 
indicating intent to apply for benefits based on a claim for 
an increased rating for right knee disability.  Therefore, 
May 26, 2006 is considered the date of receipt of the claim.  
See 38 C.F.R. § 3.155(a).  May 26, 2006 will be found as the 
effective date of the increased rating award unless the 
evidence of record shows a factual ascertainable increase was 
warranted in the year prior to the date of receipt of that 
claim.  See 38 C.F.R. § 3.400(o).  In this case, in order to 
assign an earlier effective than May 26, 2006, the Board must 
review the record to determine whether an ascertainable 
increase in disability warranting the award of a 60 percent 
rating is shown in the medical evidence dated within one year 
prior to May 26, 2006 

The RO considered 38 C.F.R. § 4.71a, Diagnostic Codes 5055 in 
its evaluation of the Veteran's right knee replacement.  
Under Diagnostic Code 5055, a 30 percent rating is the 
minimum rating for a knee replacement.  A 60 percent 
evaluation is warranted where there are chronic residuals of 
severe painful motion or weakness because of the knee 
replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 
RO increased the Veteran's disability rating from 30 to 60 
based on the evidence shown in the August 2006 VA 
examination. 

As a matter of history, the Board notes that the Veteran 
underwent a VA examination in February 2005, which included 
an examination of his right knee.  The examiner noted that 
the Veteran was in moderate discomfort upon flexion of the 
right knee.  The examiner reported that upon flexion, the 
Veteran had "good to normal muscle strength," and that his 
"manual muscle strength in [his] right knee was in fair plus 
to good range."  This examination report did not include 
findings that would show an ascertainable increase in right 
knee disability beyond that ratable at 30 percent. 

The Veteran's claims file also contains VA treatment records 
from VA Medical Center in Lebanon, Pennsylvania (VAMC) from 
September 2005 to November 2008.  The treatment records 
showed that the Veteran underwent a left knee replacement in 
September 2005, and the treatment reports following the date 
of that surgery pertain to the condition of his left knee, 
and not his right knee.  There is no other medical evidence 
during the period within one year prior to May 26, 2006, on 
which to premise an earlier effective date than May 26, 2006 
for the increased rating to 60 percent.

The medical evidence of record, which is approximately within 
a year prior to May 26, 2006, indicates that the Veteran's 
right knee replacement is manifested by discomfort upon 
flexion and "good" strength.  This symptomatology is more 
consistent with the 30 percent than the 60 percent rating, 
because there is no evidence that the Veteran had severe pain 
motion or weakness from the right knee replacement.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5055.

The date August 2006 VA examination is the earliest date 
within the relevant period, on which evidence makes it 
ascertainable that the Veteran's disability met the 
diagnostic criteria for an increase in rating to 60 percent.  
The record does not contain evidence showing that it is 
factually ascertainable that an increase in disability, 
warranting a 60 percent rating, had occurred during the one 
year period prior to May 26, 2006.  38 C.F.R. § 3.400(o)(1) 
and (2) (2008); see also Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  Since there is no evidence to support an 
increase prior to May 26, 2006, the effective date will be 
the date of VA receipt of the claim for increase rating, May 
26, 2006. See 38 C.F.R. § 3.400(o).  Therefore, an effective 
date earlier than May 26, 2006 for the grant of a 60 percent 
disability rating for right knee replacement is not 
warranted.

The governing legal authority for establishing effective 
dates relies on very specific rules, and VA is bound by that 
authority.  See 38 C.F.R. §§ 3.157(b), 3.400(o)(2).  An 
effective date for an increased rating is either the date the 
increased rating claim was received, or when the increase in 
disability actually occurred, if the claim was received 
within one year of that date.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  Based on the reasons explained above, an 
effective date prior to May 26, 2006 is not warranted for the 
grant of a 60 percent disability rating for right knee 
replacement. 


ORDER

An effective date prior to May 26, 2006 for the grant of a 60 
percent disability rating for right knee replacement is 
denied.





____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


